Citation Nr: 0623651	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain from July 30, 2001 to July 22, 
2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain from July 22, 2003.

3.  Entitlement to an initial evaluation in excess of 10 
percent for scars, status post cesarean section and multiple 
laparotomies from July 30, 2001 to July 22, 2003.

4.  Entitlement to a compensable rating for scars, status 
post cesarean section and multiple laparotomies from July 22, 
2003.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1987 to 
March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In an August 2002 
rating decision, the RO granted service connection for scars, 
status post cesarean section, assigning a 10 percent 
evaluation effective July 30, 2001.  The RO later reduced the 
scar disability rating to a noncompensable rating in 
September 2003, effective July 22, 2003.

In September 2003, the RO granted service connection for low 
back strain, assigning a 10 percent evaluation effective July 
30, 2001.  The RO granted an increased rating of 20 percent 
for low back strain in December 2004, effective April 18, 
2004.  The veteran has indicated, however, that she is not 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased evaluation for 
scars, status post cesarean section and multiple laparotomies 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  From July 30, 2001 to July 22, 2003, the veteran's lumbar 
strain was manifested by painful motion.

2.  From July 22, 2003, the veteran's lumbar strain was 
manifested by painful motion, severe limitation of motion, 
including limitation on forward bending in a standing 
position and loss of lateral motion, and x-ray and MRI 
findings of degenerative disc disease.


CONCLUSIONS OF LAW

1.  From July 30, 2001 to July 22, 2003, the criteria for an 
initial rating in excess of 10 percent for lumbar strain are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 
5295 (2002).

2.  From July 22, 2003, the criteria for a 40 percent rating, 
but no higher, for lumbar strain are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Codes 
5003, 5285, 5286, 5289, 5292, 5293, 5295 (2002 & 2003); 
Diagnostic Codes 5003, 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claim for low back strain and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of September 2001 and December 2002 VA 
letters, prior to the September 2003 rating decision granting 
service connection.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of her responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for her.  The RO also requested the veteran to 
advise VA of any additional evidence, so that VA could help 
by getting that evidence. 

The Board notes that the September 2001 and December 2002 VA 
letters notified the veteran that she had 30 days from the 
dates of the letters to respond.  The veteran was further 
advised that if she did not respond by the end of the 30-day 
period, her appeal would be decided based on the information 
and evidence currently of record.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
provisions given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

After the RO granted service connection for low back strain 
in September 2003, the veteran filed a notice of disagreement 
with the assigned rating.  In a September 2004 letter, the RO 
notified the veteran of the evidence needed to substantiate 
an initial increased rating claim for the low back, and 
offered to assist her in obtaining any relevant evidence, and 
requested that she notify VA of any additional evidence in 
her possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
While the September 2004 VCAA letter did not provide the 
veteran with the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
the veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.   
Moreover, the veteran has not otherwise argued failure of 
notice.  As such, any defect with respect to the content of 
the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, post-service military medical records dated from 
March 2003 to May 2004, and April 2004 VA medical records.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in May 2002, July 
2003, and November 2004, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and her representative were notified of the evidence 
and information necessary to substantiate her claim for an 
initial increased rating; were notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence she had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of initial increased ratings is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for low back 
strain in September 2003, assigning a 10 percent rating 
effective July 30, 2001.  The veteran appealed this action.

In December 2004, the RO increased the evaluation to 20 
percent for low back strain, effective April 18, 2004.  The 
veteran reported that she is not satisfied with this rating.  
She contends that she suffers from severe low back pain and 
has incapacitating episodes, requiring bed rest on average 
three days per month, which she notes would equal 36 days per 
year.  She stated that the majority of episodes occur late in 
the day after performing daily activities and that it would 
be inconceivable to seek medical attention each time an 
episode occurs.  She also stated that she has limitation of 
motion, severe spasms, numbness in her feet and legs, and 
sharp pains that radiate to her hip, and that she has great 
difficulty standing or walking for any length of time without 
experiencing lower back pain.  The veteran's husband and 
sister submitted statements supporting her claim, noting that 
the veteran is limited in activity due to her back and also 
experiences pain on a regular basis.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's low back strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295 for lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295 (2002).  During the course of this 
appeal, the schedular criteria for diseases and injuries of 
the spine were changed effective September 26, 2003.  The 
schedular criteria for the evaluation of intervertebral disc 
syndrome also were changed effective September 23, 2002.  In 
the July 2004 Statement of the Case and December 2004 and 
April 2005 Supplemental Statements of the Case, the veteran 
was provided a copy of the revised criteria and the 
opportunity to submit pertinent evidence and/or argument.  In 
the December 2004 rating decision, the RO evaluated the 
veteran's low back strain under the revised criteria for low 
back strain, DC 5237.  38 C.F.R. § 4.71a, DC 5237 (2005).  In 
VAOPGCPREC 7-2003, the VA General Counsel (GC) held that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when a 
statute or regulation changes while a case involving the 
Government and a private party is pending, a court must apply 
whichever version of the law is more favorable to the 
private-party litigant.).  The GC concluded that the Karnas 
rule no longer applies in determining whether a statute or 
regulation applies to cases pending when the new provision 
was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of the 
spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  Accordingly, for the period prior to 
September 23, 2002, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
lumbar spine disability, and evaluation will be under the 
amended provisions for evaluating the lumbar spine disability 
from September 23, 2002 to September 25, 2003.  Moreover, 
only the "old" rating criteria will be considered for 
rating any other disease and injuries of the spine for the 
period prior to September 26, 2003, and evaluation will be 
under the amended provisions for evaluating disease and 
injuries of the spine from September 26, 2003.

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
As such, the "old" rating criteria for intervertebral disc 
syndrome and other diseases and injuries of the spine apply 
to all the evidence of record; while the "new" criteria 
only apply to evidence dated since the effective dates of the 
regulatory change. 

I.  Low back strain under the "old" regulations

As noted, the veteran's original 10 percent disability rating 
was assigned under the former criteria for lumbosacral 
strain, DC 5295, from July 30, 2001 to April 18, 2004.  A 20 
percent rating was assigned under the same criteria from  
April 18, 2004.

A May 2002 VA examination report shows complaints of back 
pain once every fourth months, usually when she bends or 
turns wrong, picks up heavy things, or sits on a prolonged 
basis.  The veteran reported the pain was a seven on a scale 
of 10 and stated that she had to lie down and not do 
anything.  She denied radiation, noting that the pain is in 
the lower back, but sometimes goes to the right leg.  She did 
not use a back brace.  X-ray examination of the lumbosacral 
spine was normal.  The assessment was low back pain from low 
back strain.

A March 2003 military medical record shows complaints of low 
back pain for 10 days.  It was noted that the veteran pulled 
her back while doing laundry.  She indicated that her back 
pain usually lasted only a few days and was a dull pain.  
Objective findings showed that straight leg raises were 
negative and reflexes were 2+ and that the back pain made it 
difficult for the veteran to get comfortable.  

A July 22, 2003 VA examination report shows complaints of 
back pain once a week, usually in the lower back and 
radiating to the left side with a tingling all the way down 
the leg.  The veteran stated that the pain is sometimes sharp 
and sometimes dull in character and that when it was severe, 
she had to see a doctor.  She also indicated that usually the 
flare-ups lasted from 2 to 10 days at which time she had 
limited ability and had to rest.  Precipitating factors were 
unpredictable; she noted that two weeks ago she picked up a 
pillow and had back pain.  She was not able to run, play 
softball, or jump.  When she had flare-ups, her daily 
activities were further limited.  She did not use a cane, 
crutches, a walker, or a brace and was able to walk one mile.  
She did not fall or have unsteadiness.  On physical 
examination, flexion of the lower back was 70 degrees out of 
95 degrees; and backward extension was 20 degrees out of 35 
degrees; both ranges of motion had complaints of tenderness 
in the left lower buttock.  With repetitive movement, forward 
flexion was 75 out of 90 degrees; and backward extension was 
25 out of 35 degrees, both with complaints of pain.  There 
was no sensory disturbance.  The examiner noted that there 
was a tender point in the left lower buttock and that after 
pressing that tender point, the veteran was not able to do 
flexion or extension due to severe pain.  The assessment was 
low back strain.  X-rays of the lumbosacral spine revealed no 
significant abnormality.  

A November 2003 military medical record shows the veteran 
threw out her back that morning when she bent over.  She had 
no difficulty ambulating or associated trauma, and rated the 
pain at a 10 when standing and a 5 when stooped over.  She 
was given a prescription for pain and spasm and was 
instructed to call back with any worsening symptoms.

An April 18, 2004 VA nursing telephone record shows the 
veteran called, complaining that she had thrown her back out 
and was in severe pain in her lumbar spine, rated at a 10 on 
a scale of 1 to 10.  She described the pain as chronic, 
constant, cramping, sharp, and was instructed to go the 
emergency room.  The initial nursing triage assessment noted 
that the veteran was picking up a 2 x 4 the previous morning 
and threw her back out and was having obvious spasms and 
could hardly walk.  Her pain was at a 9 out of 10.  The 
examining physician noted complaints of severe low back pain 
and difficulty walking, sitting, or lying down.  The veteran 
described shooting and burning pain down the right side to 
the heel.  On examination, she generally was in severe pain, 
rated as 10 out of 10.  She was not comfortable in any 
position and could not lie down on the stretcher.  She also 
had a burning sensation on the right gluteal area, down to 
the heel on the right side.  Her motor power could not be 
tested because of pain; her examination was very limited.  
Preliminary review showed the lumbar area was aligned with no 
displacement in bones or fracture.  The assessment was 
radiculopathy, rule out disc disease.  The veteran was 
instructed to rest with no lifting, pulling, or pushing.

The veteran returned to the VA emergency room on April 19, 
2004.  The initial nursing triage assessment showed 
complaints of lower back pain radiating to the right hip and 
leg.  The onset was two days ago and was described as 
constant, sharp, and stabbing.  Her heels also were tingling, 
warm, and achy.  Her pain scale was seven.  She was 
administered morphine and voiced some relief, but could not 
sit up completely because of muscle spasms.  The examining 
physician noted back pain in the lower lumbar area with 
muscle contracture.  There was no neurological deficit in the 
lower extremities.  X-ray examination showed mild 
degenerative changes of the lower facets of the lower lumbar 
spine.  

A later April 2004 private shows an MRI impression of mild 
degenerative disc changes seen at L4-5 with some mild disc 
bulging or protrusion.  There were no definite focal 
herniations or evidence of significant stenosis.

A May 2004 military medical record also notes degenerative 
disc in the lumbar spine and sciatica.  A May 2004 VA x-ray 
examination report further shows an impression of multi-level 
degenerative changes with probable small disk herniation at 
L4-L5.

In November 2004, a VA examination report shows that when the 
veteran came in, her pain level was at a 2 out of 10, but 
during examination, because she was sitting for so long, she 
had pain in her back and stood up while the examiner was 
dictating.  On physical examination, she walked with a mild 
limp on her right leg, but did not have any limitations in 
standing.  Her spine was normal in curvature and symmetrical 
in appearance; and there was symmetry in rhythm of spinal 
motion.  The position of her head was normal with comparison 
to the curvature of her spine.  She had mild pain in thumping 
of the spinous process of the paraspinal spine, especially on 
the right side and at the junction of the right sacral ileum 
joint.  She did not have any evidence of spasm or weakness, 
but she did have tenderness and objective evidence of painful 
motion.  There were no postural abnormalities or fixed 
deformities of her back.  Her forward flexion was about 0 to 
60 degrees.  She started getting pain at around 60 degrees, 
and could do no more than that.  Her extension was limited to 
about 20 degrees with pain at 20 degrees.  Right lateral 
flexion was more painful than left lateral flexion and was 
limited from 0 to 20 degrees; left lateral flexion was about 
0 to 25 degrees.  Right and left lateral rotations were both 
0 to 20 degrees.  Repetitive use caused an increase in pain 
and thereby would decrease her ranges of motion by about 0 to 
5 degrees.  Her straight-leg raising test on the right side 
produced pain in her back, but none on the left side.  Her 
muscle strength was about five over five bilaterally; her 
deep tendon reflexes were 2+ and equal and there was no 
evidence of any sensory loss.  The impression was 
degenerative joint disease of the lumbosacral spine with 
limitation in function because of moderate pain, severe 
during flare-ups.

(a) Lumbar strain from July 30, 2001 to July 21, 2003

In order to get the next higher 20 percent rating under DC 
5295, the medical evidence must show lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a, DC 5295.  Upon review, however, the medical evidence 
prior to July 21, 2003 does not warrant the next higher 20 
percent rating under DC 5295.  While the veteran had 
significant complaints of pain during that time frame, 
particularly when she bent or turned wrong, there were no 
findings of limitation of motion or spasm in the lumbar 
spine.  

Additionally, a rating higher than 10 percent is not 
warranted under any of the remaining applicable diagnostic 
codes, based on the medical evidence prior to July 21, 2003.  
Specifically, there are no findings of intervertebral disc 
syndrome, limitation of motion of the lumbar spine, 
ankylosis, or residuals of vertebra fracture.  See 38 C.F.R. 
§ 4.71a, DC's 5285, 5286, 5289, 5292, 5293. (2002).  The 
medical evidence also does not show that a rating higher than 
10 percent would apply based on functional impairment.  See 
38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Accordingly, the medical evidence prior to July 21, 2003 does 
not show that the veteran met the criteria for an evaluation 
in excess of 10 percent under DC 5295.  38 C.F.R. § 4.71a, DC 
5295.  As the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the period from prior 
to July 21, 2003, that portion of the appeal is denied.

(b) Lumbar strain from July 22, 2003

For the period from July 22, 2003, however, the medical 
evidence warrants a 40 percent rating under DC 5292 for 
severe limitation of motion of the lumbar spine.  On the July 
22, 2003 VA examination report, the veteran's ranges of 
motion were reported to about 70 to 75 degrees of flexion and 
about 20 to 25 degrees of extension.  This alone would not 
amount to severe limitation of motion; except the examiner 
reported that after applying pressure to a tender point on 
the lower left buttock, the veteran was not able to flex or 
extend her back at all because of severe pain.  This 
objective finding demonstrates that the veteran's spine can 
be aggravated to a point where motion of her lumbar spine is 
severely limited.  In November 2004, objective examination 
revealed pain at around 60 degrees of flexion and 20 degrees 
of extension.  Right lateral flexion was limited to 20 
degrees; left lateral flexion was limited to 25 degrees; and 
right and left lateral rotation were both limited to 20 
degrees.  The examiner further noted an additional loss of 5 
degrees of motion with repetitive movement.  In evaluating 
the veteran's claim, the Board must consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based on 
the additional loss objectively observed during periods of 
flare-ups, and resolving all doubt in the veteran's favor, 
the level of impairment in the veteran's lumbar spine more 
closely approximate the criteria for a 40 percent rating 
under DC 5292.  

Additional medical findings subsequent to the July 22, 2003 
examination report further support a 40 percent rating under 
DC 5295 for severe lumbar strain.  See 38 C.F.R. § 4.3.  
Under DC 5295, a 40 percent rating is warranted for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  An April 
2004 x-ray examination report shows degenerative disc disease 
in the lumbar spine and additional medical findings show 
marked limitation of forward motion and loss of lateral 
motion.  The veteran's forward flexion was most severely 
limited to 70 degrees in July 2003 and 60 degrees in November 
2004, with objective findings of painful movement and an 
additional 5 degree loss with repetitive movement.  Also, the 
November 2004 medical record shows lateral rotation was 
limited to 20 degrees bilaterally, with an additional 5 
degree loss with repetitive movement.  Even though there are 
no findings of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign or abnormal mobility, as a 
whole, the evidence more closely approximates the criteria 
for a 40 percent rating under DC 5295.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Accordingly, effective July 22, 2003 the Board finds that the 
evidence more closely approximates a 40 percent evaluation 
based on of severe limitation of motion under 38 C.F.R. 
§ 4.71a, DC 5292 (2002).  Moreover, after the July 2003 
examination report, additional evidence supports the finding 
of a 40 percent evaluation for severe lumbosacral strain 
under 38 C.F.R. § 4.71a, DC 5295 (2002).  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Forty percent is the maximum evaluation under either DC 5295 
for severe lumbosacral strain or DC 5292 for severe 
limitation of motion.  Thus, the Board will consider whether 
the criteria for an evaluation in excess of 40 percent are 
warranted under any other applicable diagnostic codes.

Although the evidence shows limitation of motion of the 
lumbar spine, there are no findings of complete bony fixation 
(ankylosis).  Therefore, DC's 5286 and 5289 do not apply.  
See 38 C.F.R. § 4.71a, DC's 5286, 5289 (2002).  DC 5285 also 
is not applicable, as the evidence does not show any 
residuals of fractures of the lumbar spine.  See 38 C.F.R. § 
4.71a, DC 5285 (2002) (effective prior to September 23, 
2002).  

The evidence does not show pronounced intervertebral disc 
syndrome.  Under  
DC 5293, a 60 percent rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, 
DC 5293 (2002) (effective prior to September 23, 2002).  The 
medical evidence shows pain radiating to the buttocks and 
2004 findings of muscle spasm and sciatica; however, these 
findings were not attributed to any neurological impairment.  
Sensory examination was reported as normal in July 2003.  In 
April 2004, the examining physician reported no neurological 
deficit in the lower extremities; and there was no sensory 
loss reported in November 2004.  See 38 C.F.R. § 4.71a, DC 
5293 (2002) (effective prior to September 23, 2002).  

A separate rating under DC 5010 for osteoarthritis does not 
apply.  Traumatic arthritis established by x-ray findings is 
to be evaluated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  Evaluations for distinct disabilities 
resulting from the same injury may be separately evaluated as 
long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  However, limitation of motion of the lumbar spine 
due to degenerative arthritis has been considered and 
compensated under the 40 percent evaluation already assigned 
under the former DC's 5295-5292.  To assign a separate 
evaluation for limitation of the motion of the spine due to 
degenerative arthritis is similarly not permitted under the 
criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and 
following notes.

II.  Lumbar strain under the "new" regulations

Having determined that a rating in excess of 40 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 40 percent is 
warranted under revised regulations, effective September 23, 
2002 to September 25, 2003, as well as those changes set 
forth September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Board notes that aside from 
changing DC 5293 to DC 5243, the criteria for rating 
intervertebral disc syndrome remained essentially unchanged 
after the September 26, 2003 amendment.  See DC 5293 (2002 & 
2003); DC 5243 (2005).

The veteran complained that she experienced incapacitating 
episodes on average three days per month, but could not 
realistically get to the doctor each time to have them 
objectively confirmed.  In July 2003, she reported that her 
flare-ups usually lasted from 2 to 10 days, at which time she 
had to rest.  A November 2003 military medical record shows 
the veteran threw out her back, and was given a prescription 
for pain and spasm.  In April 2004, she again reportedly 
threw her back out and had severe pain, obvious spasms and 
difficulty walking, sitting, or lying down.  She was 
instructed to rest with no lifting, pulling, or pushing.  
These findings show at least two episodes of incapacitating 
episodes within a one year span.  In order to get the next 
higher 60 percent rating for intervertebral disc syndrome, 
the medical evidence must show incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months. 38 See DC 5293 (2002 & 2003); DC 5243 (2005).  While 
the veteran had complaints of throwing her back out at least 
three times per month for periods of 2 to 10 days, she was 
not prescribed bed rest for most of these instances.  The 
Board appreciates the difficulty in visiting a physician 
during periods of flare-up; however, based on the applicable 
regulations, a 60 percent rating for intervertebral disc 
syndrome is not warranted.  Id.     

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, DC's 5235 - 5243 (2005).  The competent 
medical evidence, however, does not show findings of 
unfavorable ankylosis of the lumbar spine.  Thus, a higher 
evaluation under these DC's is not warranted. 

Moreover, the Board finds that a separate neurological 
rating, as allowed under the revised regulations, is not 
applicable in this case.  As discussed, even though the 
veteran had complaints of her foot tingling, the April 2004 
medical record showed no neurological deficit in the lower 
extremities.  The November 2004 medical record also showed no 
sensory loss.  Additionally, as previously noted, a separate 
rating for degenerative arthritis of the spine under DC 5242 
(see also diagnostic code 5003) does not apply.

A higher disability evaluation based on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement also is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
discussed, any functional loss due to pain is contemplated by 
the 40 percent rating assigned under DC's 5295-5292.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Further, the Board does not find that the veteran's 
disability picture has been rendered unusual or exceptional 
in nature, as to warrant referral of her case to the Director 
or Under Secretary for consideration of extraschedular 
evaluations for the disabilities at issue.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
her lumbar strain.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 
staged 10 percent rating for lumbar strain from July 30, 2001 
to July 22, 2003; and a 40 percent rating, but no higher, 
effective from July 22, 2003.  See Fenderson v. West, 12 
Vet.App. 119 (1999).   


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for low back strain from July 30, 2001 to July 21, 2003 is 
denied.

Entitlement to an evaluation of 40 percent, but no higher, 
for low back strain is granted from July 22, 2003, subject to 
the rules and payment of monetary benefits.


REMAND

A May 2002 VA examination report shows the veteran had two 
scars, one midline scar, found to be okay, and one from a 
cesarean section, which was found to be painful.  The RO 
granted service connection for scars, status post cesarean 
section in August 2002, assigning a 10 percent evaluation 
effective July 30, 2001.  The veteran appealed this action.  
She contended that the problems associated with scarring were 
permanent and not treatable.  

A private October 2002 medical record notes a well-healed 
lower midline scar and a Pfannenstiel scar.  A July 2003 VA 
examiner noted a horizontal scar and a vertical scar on the 
lower abdomen, as well as a laparoscopy scar, and found that 
the scar was well-healed.  In September 2003, the RO reduced 
the rating to a noncompensable rating effective July 22, 
2003, and amended the scar disability to include status post 
multiple laparotomies.  On her September 2003 VA-Form 9, the 
veteran stated that her cesarean section scar was still 
painful and caused limited sexual activity. 

Based on her physical examination, it is not clear whether 
the scar from the cesarean section has been properly examined 
since May 2002, when it was found to be painful.  As the 
veteran's disability rating was reduced based on the July 
2003 examination, she is entitled to a full and complete 
examination.  See 38 C.F.R. § 3.344.  Additionally, the 
veteran essentially has contended that her scars are worse 
than when she was initially examined in May 2002 and again in 
July 2003.  In this regard, when it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should schedule the veteran 
for a VA examination to determine the 
present severity of the scars associated 
with her cesarean section and multiple 
laparotomies.  The claims folder must be 
made available to the examiner(s) for 
review before the examination.  The 
examiner should review the claims file 
prior to the examination of the veteran; 
and do the following:

(a)  Evaluate the veteran's cesarean scar 
and determine whether there is any pain, 
limitation of function, or underlying soft 
tissue damage associated with the scar; 
and provide the scar's measurements in 
square inches or square centimeters.

(b)  Evaluate the scars associated with 
the veteran's multiple laparotomies and 
determine whether there is any pain, 
limitation of function, or underlying soft 
tissue damage associated with the scars; 
and provide the scars' measurements in 
square inches or square centimeters.

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC), 
including an evaluation under both the new 
and old criteria for evaluating scars.  
The SSOC must notify the veteran of all 
relevant actions taken on her claims for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


